PearsoN, J.
In regard to the last point, supposing the plaintiffs at liberty to rely in this Court upon the ground that they had acquired a good title by adverse possession and color, it could not avail them, because the possession is satisfactorily accounted for, by the fact that Jemima Zachary, under the deed of ’William Zachary, Jun., was entitled to a life estate in the whole tract; for after the death of her husband, she took the whole by survivor-ship — such being the legal effect of a deed to husband and wife, who are seised of the entirety as one person. Of course then, *289those claiming under William, Jun., had no right to the possession until after her death.
In regard to the first and main point, the plaintiffs have failed to prove their allegation ; and the weight of evidence is on the side of the defendants.
The bill is dismissed, but we cannot give costs, as the plaintiffs sue in forma pawperis.
Per Curiam, Bill dismissed.